Citation Nr: 1617386	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  12-30 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bladder/prostate disorder.

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to an initial compensable rating for scar on the left fifth toe, status-post phalangectomy.

4.  Entitlement an initial compensable rating for postoperative residuals of the left fifth toe.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bunions.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea pedis (claimed as a skin condition).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from December 1976 to January 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a video-conference hearing in January 2016.  A transcript of this hearing is of record.

The Board notes that a previous claim for service connection for a bladder disorder has been recharacterized as entitlement to service connection for a bladder/prostate disorder, as set forth on the title page, to fully address the Veteran's claimed symptoms and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1,5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).
 
The Board further notes that in a March 2013 rating decision, the RO granted service connection for postoperative residuals of the left fifth toe and for a scar of the left fifth toe and assigned noncompensable ratings for each disorder.  The RO also confirmed and continued previous denials of service connection for bunions, depression, and for tinea pedis.  In a March 2014 statement, the Veteran expressed disagreement with the assignment of the initial noncompensable ratings for postoperative residuals of the fifth left toe and scar of the fifth left toe, as well as the determinations that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for bunions, depression and tinea pedis.  As a statement of the case (SOC) has not yet been provided, the Board has no discretion, and these issues must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In addition, the issue of entitlement to service connection for a bladder/prostate disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In January 2016, prior to the promulgation of a decision by the Board, the Veteran withdrew from appeal his claim for entitlement to an initial compensable rating for erectile dysfunction.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the matter of entitlement to an initial compensable rating for erectile dysfunction have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the pendency of the appeal, the Veteran elected to withdraw the issue of entitlement to an initial compensable rating for erectile dysfunction from appellate consideration during the January 2016 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue. Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The appeal as to the claim for entitlement to an initial compensable rating for erectile dysfunction is dismissed.


REMAND

The Veteran contends that a bladder/prostate disability is secondary to his service-connected hypertension and erectile dysfunction.  In particular, he alleges that his bladder/prostate condition is due to medications that he takes for treatment of his service-connected hypertension and erectile dysfunction.

The Veteran underwent a VA (QTC) examination in September 2011, however, the examiner determined that the Veteran did not have a current bladder dysfunction or prostate condition.  


At the January 2016 Board hearing, the Veteran reported that he was diagnosed with an enlarged prostate at a VA medical facility in 2012.  He also testified that his VA physician told him that erectile dysfunction can cause problems with the bladder.  

The Board observes that the most recent VA treatment reports of record are dated up to October 2011.  Therefore, a remand is warranted in order for the AOJ to obtain and associate with the record all outstanding, pertinent VA treatment records from October 2011 to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Once the requested records have been associated with the claims file, the Veteran should be afforded another VA examination.

As noted above, in a March 2013 rating decision, the RO granted service connection for postoperative residuals of the left fifth toe and for a scar of the left fifth toe and assigned noncompensable ratings for each disorder.  The RO also confirmed and continued previous denials of service connection for bunions, depression, and for tinea pedis.  In a March 2014 statement, the Veteran expressed disagreement with the assignment of the initial noncompensable ratings for postoperative residuals of the fifth left toe and scar of the fifth left toe, as well as the determinations that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for bunions, depression and tinea pedis.  To date, however, the RO has not issued a statement of the case (SOC) with respect to the issues in response to this notice of disagreement.  Accordingly, the Board is required to remand these issues so that the Veteran may be provided with a SOC that addresses these matters.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over these issues only if the appellant files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2014).




Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating from October 2011 to the present.   

2.  Thereafter, the AOJ should have the Veteran scheduled for a VA genitourinary examination to determine the nature and likely etiology of the claimed bladder/prostate disorder. 

The claims file and a copy of this Remand should be made available to the examiner for review in connection with his or her evaluation. 

Based on a review of the entire record, the examiner should provide a response to each of the following:

The examiner should diagnose and describe any prostate/bladder disorder to be present.

The examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed
bladder/prostate disorder is proximately due to, the result of (caused by), or chronically aggravated (permanently made worse) by the Veteran's service-connected hypertension and/or erectile dysfunction, to include medications taken for management of the service-connected disorders.  

The examiner is requested to review all pertinent records associated with the claims file.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed. 

3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

4.  The AOJ should issue an SOC pertaining to the Veteran's claims of entitlement to initial ratings for scar on the left fifth toe and for postoperative residuals of a left fifth toe, and whether new and material evidence has been received to reopen claims of entitlement to service connection for bunions, depression and tinea pedis.  The issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


